Rule 1513. Petition for Review.

 (a) Caption and parties on appeal. In an appellate jurisdiction petition for review, the
aggrieved party or person shall be named as the petitioner and, unless the government
unit is disinterested, the government unit and no one else shall be named as the
respondent. If the government unit is disinterested, all real parties in interest, and not
the government unit, shall be named as respondents.

 (b) Caption and parties in original jurisdiction actions. The government unit and any
other indispensable party shall be named as respondents. Where a public act or duty is
required to be performed by a government unit, it is sufficient to name the government
unit, and not its individual members, as respondent.

 (c) Form. Any petition for review shall be divided into consecutively numbered
paragraphs. Each paragraph shall contain, as nearly as possible, a single allegation of
fact or other statement. When petitioner seeks review of an order refusing to certify an
interlocutory order for immediate appeal, numbered paragraphs need not be used.

 (d) Content of appellate jurisdiction petition for review. An appellate jurisdiction petition
for review shall contain:
              [(1)] 1. a statement of the basis for the jurisdiction of the court;
              [(2)] 2. the name of the party or person seeking review;
              [(3)] 3. the name of the government unit that made the order or other
determination sought to be reviewed;
              [(4)] 4. reference to the order or other determination sought to be
reviewed, including the date the order or other determination was entered;
              [(5)] 5. a general statement of the objections to the order or other
determination, but the omission of an issue from the statement shall not be the
basis for a finding of waiver if the court is able to address the issue based on the
certified record; [and]
              [(6)] 6. a short statement of the relief sought; and
               7. [. A]a copy of the order or other determination to be reviewed, which
shall be attached to the petition for review as an exhibit. [The statement of objections
will be deemed to include every subsidiary question fairly comprised therein.]

No notice to plead or verification is necessary.

             Where there were other parties to the proceedings conducted by the
government unit, and such parties are not named in the caption of the petition for
review, the petition for review shall also contain a notice to participate, which shall
provide substantially as follows:
If you intend to participate in this proceeding in the (Supreme, Superior or
Commonwealth, as appropriate) Court, you must serve and file a notice of intervention
under [Rule]Pa.R.A.P. 1531 of the Pennsylvania Rules of Appellate Procedure within
30 days.

 (e) Content of original jurisdiction petition for review. A petition for review addressed to
an appellate court’s original jurisdiction shall contain:
              [(1)] 1. a statement of the basis for the jurisdiction of the court;
              [(2)] 2. the name of the person or party seeking relief;
              [(3)] 3. the name of the government unit whose action or inaction is in
issue and any other indispensable party;
              [(4)] 4. a general statement of the material facts upon which the cause of
action is based; [and]
              [(5)] 5. a short statement of the relief sought[.]; and
              6. [It shall also contain] a notice to plead and [be verified] verification
either by oath or affirmation or by verified statement.

 (f) Alternative objections. Objections to a determination of a government unit and the
related relief sought may be stated in the alternative, and relief of several different types
may be requested.


  Official Note: The 2004 amendments to this rule clarify what must be included in a
petition for review addressed to an appellate court’s appellate jurisdiction and what must
be included in a petition for review addressed to an appellate court’s original jurisdiction.
Where it is not readily apparent whether a ‘‘determination’’ (defined in [Rule] Pa.R.A.P.
102 as ‘‘[a]ction or inaction [of] by a government unit”) is reviewable in the court’s
appellate or original jurisdiction, compliance with the requirements of
[Subdivisions]paragraphs (d) and (e) is appropriate.

  [Subdivisions]Paragraphs (a) and (b) reflect the provisions of [Rule]Pa.R.A.P. 501
[(Any Aggrieved Party May Appeal)], [Rule]Pa.R.A.P. 503 [(Description of Public
Officers)], Section 702 of the Administrative Agency Law, 2 Pa.C.S. § 702 (Appeals),
and Pa.R.C.P. No. 1094 (regarding parties defendant in mandamus actions).

  Government units that are usually disinterested in appellate jurisdiction petitions for
review of their determinations include:
  • the Board of Claims,
  • the Department of Education (with regard to teacher tenure appeals from local
school districts pursuant to section 1132 of the Public School Code of 1949, 24 P. S.
§ 11-1132),
  • the Environmental Hearing Board,
  • the State Charter School Appeal Board,
                                             2
  • the State Civil Service Commission, and
  • the Workers’ Compensation Appeal Board.

  The provision for joinder of indispensable parties in original jurisdiction actions reflects
the last sentence of section 761(c) of the Judicial Code, 42 Pa.C.S. § 761(c), providing
for the implementation of ancillary jurisdiction of the Commonwealth Court by general
rule.

  [Subdivisions]Paragraphs (d) and (e) reflect the differences in proceeding in a
court’s original and appellate jurisdiction, while preserving the need for sufficient
specificity to permit the conversion of an appellate document to an original jurisdiction
pleading and vice versa should such action be necessary to assure proper judicial
disposition. See also the notes to [Rules]Pa.R.A.P. 1501 and 1502. [The paragraph
regarding the notice to participate was formerly found in Rule 1514(c).]


[Explanatory Comment—1979
  The note is expanded to reflect the fact that the Department of Education does
not defend its decisions in teacher tenure appeals from local school districts.]


[Explanatory Comment -- 2011
  With respect to the general statement of objections in an appellate jurisdiction
petition for review required in subdivision (d)(5), see Maher v. Unemployment
Comp. Bd. of Review, 983 A.2d 1264, 1266 (Pa. Cmwlth. 2009).]


Official Note - 2014
  The 2014 amendments to Pa.R.A.P. 1513(d) relating to the general statement of
objections in an appellate jurisdiction petition for review are intended to preclude
a finding of waiver if the court is able, based on the certified record, to address an
issue not within the issues stated in the petition for review but included in the
statement of questions involved and argued in a brief. The amendment neither
expands the scope of issues that may be addressed in an appellate jurisdiction
petition for review beyond those permitted in Pa.R.A.P. 1551(a) nor affects
Pa.R.A.P. 2116’s requirement that “[n]o question will be considered unless it is
stated in the statement of questions involved [in appellant’s brief] or is fairly
suggested thereby.”




                                              3